TUTTLE, District Judge.
The petition for naturalization, No. 15312, of George Wojeieeh Matczak, filed with this court on April 16,1926, came on regularly for hearing on September 19, 1927. The following were all of the facts presented to the court on the question of the residence of petitioner.
(1) The petitioner was born in Poland in 1884 and arrived in the United States in 1906.
(2) He purchased a farm and established a home in the state of Pennsylvania.
(3) His family has resided upon this farm in Pennsylvania for a number of years and is now residing there.
(4) The petitioner has worked in Detroit at intervals for upwards of four years.
(5) The petitioner’s family has never resided in the state of Michigan.
The court holds that the facts so presented are insufficient to satisfy the burden of proof which is upon the petitioner to show that he is a resident of this district. Therefore he cannot prosecute a petition for naturalization in this jurisdiction, since under section 3 of the Naturalization Act of June 29, 1906 (8 USCA §’ 357), it is prescribed “that the naturalization jurisdiction of all eourts herein specified — state, territorial, and federal — shall extend only to aliens resident within the respective judicial districts of such courts.”
Petition denied.